TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00391-CR
NO. 03-05-00392-CR





Domingo Estrada, Appellant


v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
NOS. 29204 & 31343, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant’s brief was due October 24, 2005.  Appellant’s retained attorney, Mr. Ray
Bass, did not respond to this Court’s notice that the brief is overdue.
The appeal is abated and the district court is ordered to conduct a hearing to determine
whether appellant desires to prosecute this appeal and, if so, whether counsel has abandoned this
appeal.  Tex. R. App. P. 38.8(b)(2).  If appellant desires to prosecute this appeal but is indigent, the
court shall appoint substitute counsel who will effectively represent appellant on appeal.  The court
shall make appropriate findings and recommendations.  A record from this hearing, including copies
of all findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the
Clerk of this Court for filing as a supplemental record no later than January 20, 2006.  Rule
38.8(b)(3).
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Patterson and Puryear
Filed:   December 23, 2005
Do Not Publish